        Case 2:17-cv-01941-RAJ Document 21 Filed 10/07/19 Page 1 of 1




                     UNITED STATES COURT OF APPEALS                        FILED
                            FOR THE NINTH CIRCUIT                           OCT 7 2019
                                                                       MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
SAI, on plaintiff's own behalf and on behalf     No.    18-35954
of all those similary situated,
                                                 D.C. No. 2:17-cv-01941-RAJ
                 Plaintiff-Appellant,            Western District of Washington,
                                                 Seattle
 v.
                                                 ORDER
ABDI, SEA TSA STSO (in individual and
official capacity); et al.,

                 Defendants-Appellees.

      A review of the docket demonstrates that appellant has failed to pay the

docketing/filing fees in this case.

      Pursuant to Ninth Circuit Rule 42-1, this appeal is dismissed for failure to

prosecute.

      This order served on the district court shall, 21 days after the date of the

order, act as the mandate of this court.


                                                  FOR THE COURT:

                                                  MOLLY C. DWYER
                                                  CLERK OF COURT


                                                  By: Marc Eshoo
                                                  Deputy Clerk
                                                  Ninth Circuit Rule 27-7
